

116 HR 7939 IH: United Nations Transparency and Accountability Act of 2020
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7939IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo counter malign influence, require transparency, and promote accountability within the United Nations system, and for other purposes.1.Short titleThis Act may be cited as the United Nations Transparency and Accountability Act of 2020.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(2)EmployeeThe term employee means staff who are compensated in any form in the general services, professional staff, or senior management of the United Nations system, including consultants, contractors, and subcontractors.(3)Malign influence operationsThe term malign influence operations means a coordinated, integrated, and synchronized application by a Member State of national diplomatic, informational, military, economic, or other capabilities, to foster attitudes, behaviors, or decisions by a United Nations Entity, or within the United Nations system, that furthers the national interests and objectives of a Member State, in a manner inconsistent with the United Nations Charter.(4)Member StateThe term Member State means a country that is a Member State of the United Nations.(5)Senior level employee of the United NationsThe term senior level employee of the United Nations means an individual who is employed in the professional staff or senior management of the United Nations system, serving at the level of D–1 or higher.(6)United Nations entityThe term United Nations entity means the United Nations General Assembly, the Economic and Social Council, the Security Council, the Secretariat, the related organizations, the specialized agencies, or subsidiary body.(7)United Nations systemThe term United Nations system means an aggregation of all United Nations entities.(8)United States contributionThe term United States contribution means an assessed or voluntary contribution, whether financial, in-kind, or otherwise, from the United States Government to a United Nations entity.ICountering Malign Influence Operations Within the United Nations System101.FindingsCongress finds the following:(1)Article 100 of the United Nations Charter provides that United Nations Secretariat staff shall not seek or receive instructions from any government or from any authority external to the Organization.(2)Furthermore, it requires Member States to respect the exclusively international character of the responsibilities of the Secretary-General and the staff and not to seek to influence them in the discharge of their responsibilities.(3)For decades, Russia has manipulated the United Nations procurement process to its own benefit, especially in air assets. Russian nationals in key procurement and personnel positions inside the United Nations have repeatedly drafted procurement contracts designed to ensure that Russian airframes and pilots have an unfair advantage when bidding for these contracts. (4)According to Human Rights Watch, the People’s Republic of China (PRC) has used its leadership roles within the United Nations to block nongovernmental organizations critical of the PRC from being accredited to the U.N. PRC diplomats have violated U.N. rules by harassing activists by photographing and filming them on U.N. property, as well as contacting U.N. employees in efforts to intimidate and harass them.(5)In 2013, PRC authorities detained Cao Shunli after she tried to attend trainings in Geneva on the Human Rights Council. She was arrested at Beijing Airport and disappeared for several weeks. She had previously called on the Chinese Communist Party to work with civil society during the drafting of the PRC’s second Universal Periodic Review, a mechanism by which the U.N. Human Rights Council reviews the human rights record of Member States. After five and a half months in detention, she died in a military hospital in Beijing. When NGOs at the Human Rights Council called for a moment of silence in memory of Cao, the PRC delegation blocked the request.(6)In a 2019 interview with China Central Television, Wu Hongbo, the former Under-Secretary-General of the United Nations and head of the United Nations Department of Economic and Social Affairs (UNDESA), stated publicly that as a United Nations Employee, he prioritized the PRC’s interests above the impartiality of the United Nations system. When discussing how he demanded the United Nations police expel Dolkun Isa, an accredited nongovernmental organization (NGO) participant, from the United Nations headquarters, Wu Hongbo described him as a Xinjiang separatist and bragged about intimidating an Assistant Secretary-General who complained. He went on to say I think being a Chinese diplomat means one can’t be careless, when it is about protecting China’s national interest and safety. We have to strongly defend the motherland’s interests..(7)Despite this action, Wu Hongbo was succeeded as Under-Secretary-General and head of UNDESA by Liu Zhenmin, another PRC national. Under-Secretary-General Liu continues to prioritize PRC national interests above the impartiality required in his role.(8)On September 19, 2019, the United States Department of State expelled two members of the Permanent Mission of Cuba to the United Nations for attempts to conduct influence operations against the United States.102.Statement of policyIt is the policy of the United States to—(1)identify, report, and hold accountable Member States who engage in malign influence operations and United Nations employees who act inconsistently with the principals of impartiality enshrined in the United Nations Charter;(2)oppose the election as the head of any United Nations entity of nationals from Member States conducting malign influence operations; and(3)support Taiwan’s membership or meaningful participation, as appropriate, in relevant United Nations entities in which Taiwan has expressed an interest in participating.103.Designation of senior official The Secretary of State shall designate a Senate-confirmed senior level official of the United States Mission to the United Nations (US-UN) to provide guidance regarding implementation of the policies specified in section 102, fulfill the reporting requirements of section 104, and coordinate the implementation of this title within the United States Government. 104.Report(a)In generalNot later than August 1, 2020, and annually thereafter for four years, the Secretary of State shall submit to the appropriate congressional committees an unclassified report, which may include a classified annex, regarding malign influence operations within the United Nations system.(b)Contents Each report under subsection (a) shall include the following:(1)A list of Member States determined to be engaged in malign influence operations within the United Nations system.(2)Actions inconsistent with the principle of impartiality enshrined in the United Nations Charter by the government of these Member States.(3)A description of the impact of such operations on the interests and security of the United States.105.ImplementationThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to implement the policies specified in section 102.106.Presidential actions in response to malign influence operations within the United Nations system(a)PolicyIt shall be the policy of the United States to—(1)oppose malign influence operations that are or have been engaged in by the governments of Member States; and(2)promote respect for the impartiality and independence of the United Nations system in countries designated pursuant to subsection (b).(b)Designations of countries as malign global actors(1)Annual reviewNot later than September 1, 2020, and annually thereafter for four years, the President shall review the reports required under section 104 to determine whether the government of a country included in the most recent such report, in addition to any other available evidence or information, has engaged in malign influence operations that threatened the interests or security of the United States during the preceding 12 month period or since the date of the last review of that country under this subparagraph, whichever period is longer. The President shall designate each country the government of which has engaged in such operations that have so threatened the interests or security of the United States as a malign global actor.(2)Congressional notificationWhenever the President designates a country as a malign global actor under paragraph (1)(A), the President shall, as soon as practicable after such designation is made, transmit to the appropriate congressional committees such designation, including an explanation for why such designation was made.107.Report on accountability of senior level employees of the United NationsNo later than 90 days after the date of the enactment of this Act, the Secretary of State shall report to the appropriate congressional committees on feasible mechanisms and ongoing efforts to increase the accountability of senior level employees of the United Nations. IISupporting United States Engagement in the United Nations System201.Office of American Citizens(a)In generalThe Secretary of State shall establish an Office of American Citizens as a separate office within the Department of State’s Bureau of International Organization Affairs (IO).(b)DutiesThe Office of American Citizens shall—(1)advocate for the employment of United States citizens by all international organizations of which the United States is a member, including the United Nations system;(2)coordinate the interagency support of non-United States candidates for leadership or oversight roles within such international organizations when—(A)no United States citizen candidate has been nominated for election to such a leadership role; and(B)it is determined that providing such support is in the interest of the United States.(3)develop and maintain a publicly accessible database of open positions at such international organizations and provide details on how United States citizens may submit applications for such positions;(4)communicate regularly with members of Congress to solicit the names of qualified candidates for such positions; and(5)maintain a comprehensive and current list of all United States citizens employed by such international organizations and regularly report to Congress on the number of such citizens and identify any discrimination, prejudice, or perceived bias against such citizens seeking to secure such employment.(c)CoordinationThe head of the Office of American Citizens shall coordinate all nominations for international organizations for all agencies of the Federal Government. Agencies of the Federal Government shall recommend to the head of the Office of American Citizens for consideration candidates for election, promotion, or advocacy within relevant international organizations.(d)PersonnelThe Secretary shall ensure that the Office of American Citizens is adequately staffed at all times to fulfill its mandate under this Act.(e)ReportingThe head of the office established by this section shall report directly to the Principal Deputy Assistant Secretary within IO.202.Junior Professional Officers(a)Increase in Junior Professional Officer positionsThe Secretary of State shall increase by not fewer than 50 percent the number of Junior Professional Officer positions sponsored by the United States within the United Nations system over the number of such positions so sponsored as of the date of the enactment of this Act.(b)CoordinationNot later than December 31 of each year, the head of each bureau of the Department of State shall provide the head of the Office of American Citizens of the Department information regarding the amount of funding each such bureau has designated during the immediately preceding fiscal year for Junior Professional Officer positions in the United Nations system and the number of such positions that exist as of such fiscal year.IIITransparency and Accountability for United States Contributions to the United Nations301.FindingsCongress finds the following:(1)As underscored by repeated revelations of waste, fraud, and abuse, oversight and accountability mechanisms within the United Nations system remain deficient, despite decades of reform attempts, including those initiated by Secretaries General of the United Nations.(2)Notwithstanding the personal intentions of any Secretary General of the United Nations to promote institutional transparency and accountability within the United Nations system, the Secretary General lacks the power to impose far reaching management reforms without the concurrence of the General Assembly.(3)The United Nations Office of Internal Oversight Services (OIOS) is tasked with providing transparency and accountability to Member States.(4)The United States successfully led efforts within the General Assembly to expand OIOS, resulting in increased independence of the office and an enhanced ability to expose fraud, waste, abuse, and other misconduct.(5)However, to an unacceptable degree, major donor states, including the United States, lack access to reasonably detailed, reliable information on the use of funding made available through single-country trust funds, as well as the outcomes and results stemming from United Nations activities that would allow them to determine the overall performance of the United Nations system.302.Annual report on financial contributionsSubsection (b) of section 4 of the United Nations Participation Act of 1945 (22 U.S.C. 287b) is amended—(1)by striking Not later than and inserting the following: (1)In generalNot later than; and(2)by adding at the end the following new paragraphs:(2)ContentsEach report required under this subsection shall set forth, for the fiscal year covered by such report, information relating to the following:(A)The total amount of all United States contributions to international organizations in which the United States participates as a member.(B)The approximate percentage of United States contributions to each international organization, when compared with all contributions to any such international organization, from any source.(C)For each such United States contribution, information relating to the following:(i)The amount of such contribution.(ii)A description of such contribution (including whether assessed or voluntary).(iii)The department or agency of the United States Government responsible for such contribution.(iv)The purpose of such contribution.(v)An identification of the international organization, receiving such contribution.(3)Public availability of informationNot later than 14 days after submitting each report required under this subsection, the Director of the Office of Management and Budget shall post a public version of such report on a text-based, searchable, and publicly available internet website..